Kupferman, J. P.,
dissents in part in a memorandum as follows: I dissent with respect to the court’s determination that the minimum tax is a function of the tax paid on the property in the base year. My reading of the statute and consideration thereof with the contemporaneous administrative regulation leads to the conclusion that the reduced percentages should be applied to the current tax rate in each year. I believe the statute in and of itself leads to that conclusion with the use of the words "at least”. In any event, the administrative regulation would certainly have a reasonable basis and not be arbitrary or capricious. (Matter of Sigety v Ingraham, 29 NY2d 110, 114.) The fact that the statute was later amended in 1976 to include *861language specifically providing for the calculation of a "mini-tax” by the use of the current tax rate, does not indicate a change but rather a confirmation of the administrative interpretation. As the trial court mentioned (88 Misc 2d 767, 772), the successor statutes were not merely amendments but reenactments with the dates changed and other provisions added or deleted. In that case, it would have been normal for cosmetic changes to be made. Settle order. [88 Misc 2d 767.]